 1   DENNIS J. HERRERA, State Bar #139669
     City Attorney
 2   WAYNE SNODGRASS, State Bar #148137
     TARA M. STEELEY, State Bar #231775
 3   Deputy City Attorneys
     City Hall, Room 234
 4   1 Dr. Carlton B. Goodlett Place
     San Francisco, California 94102-4682
 5   Telephone:     (415) 554-4655
     Facsimile:     (415) 554-4699
 6   E-Mail:        tara.steeley@sfgov.org

 7   Attorneys for Defendants
     CITY AND COUNTY OF SAN FRANCISCO;
 8   KEVIN KITCHINGHAM, in his official capacity;
     BRIAN CHEU, in his official capacity; and,
 9   EMILY COHEN, in her official capacity

10

11
                                  UNITED STATES DISTRICT COURT
12
                               NORTHERN DISTRICT OF CALIFORNIA
13

14    PATRINA HALL,                                 Case No. C17-02161 JST

15           Plaintiff,                             STIPULATION AND [PROPOSED] ORDER
                                                    TO CONTINUE INITIAL CASE
16           vs.                                    MANAGEMENT CONFERENCE

17    CITY AND COUNTY OF SAN FRANCISCO,
      KEVIN IAN KITCHINGHAM, PROJECT
18    MANAGER, BRIAN CHEU, DIRECTOR OF
      COMMUNITY DEVELOPMENT, EMILY
19    COHEN,

20           Defendants.

21

22

23

24

25

26

27

28
      STIP. AND [PROPOSED] ORDER RE CMC                                 n:\govlit\li2017\171438\01313421.docx
      CASE NO. C17-02161 JST
 1          WHEREAS, this Court entered an order to continue the Initial Case Management Conference

 2   to November 14, 2018, (see Docket No. 104, filed August 6, 2018);

 3          WHEREAS, Defendants’ Motion to Dismiss Third Amended Complaint (“Complaint”) is

 4   pending, and the Court has not yet rendered a decision on the matter;

 5          WHEREAS, continuing the conference until after the Court renders a decision on Defendants’

 6   Motion to Dismiss the Complaint will conserve judicial resources and the parties’ resources;

 7          WHEREAS, the parties jointly request that the Court continue the Initial Case Management

 8   Conference to sixty (60) days after the Court rules on Defendants’ Motion to Dismiss Third Amended

 9   Complaint, subject to the Court’s availability;

10          Accordingly, pursuant to Local Civil Rule 6-2, the parties stipulate as follows:

11          1.      Subject to the Court’s approval, the Initial Case Management Conference shall be

12   continued to sixty (60) days after the Court rules on Defendants’ Motion to Dismiss Third Amended

13   Complaint, or to a date shortly thereafter as set by the Court;

14          2.      The last day to file the Joint or Separate Case Management Statement, file the Rule

15   26(f) Report, and exchange initial disclosures shall be one week prior to the Case Management

16   Conference.

17   Dated: October 24, 2018                       DENNIS J. HERRERA
                                                   City Attorney
18                                                 WAYNE SNODGRASS
                                                   TARA M. STEELEY
19                                                 Deputy City Attorneys
20

21                                             By: /s/Tara M. Steeley
                                                  TARA M. STEELEY
22                                                Attorneys for Defendants
                                                  CITY AND COUNTY OF SAN FRANCISCO;
23                                                KEVIN KITCHINGHAM, in his official capacity;
                                                  BRIAN CHEU, in his official capacity; and,
24                                                EMILY COHEN, in her official capacity

25   Dated: October 24, 2018                    By: **/s/Patrina Hall
                                                  PATRINA HALL
26                                                Plaintiff, in pro per

27   **PURSUANT TO GO 45, THE ELECTRONIC SIGNATORY HAS
     OBTAINED APPROVAL FROM THIS SIGNATORY.
28
      STIP. AND [PROPOSED] ORDER RE CMC                    2                      n:\govlit\li2017\171438\01313421.docx
      CASE NO. C17-02161 JST
 1                                           [PROPOSED] ORDER
 2
            For good cause appearing, the Court hereby ORDERS the following:
 3
            1.      Initial Case Management Conference, set for November 14, 2018, shall be continued to
 4
     a date sixty (60) days after the Court rules on Defendants’ Motion to Dismiss Third Amended
 5
     Complaint or shortly thereafter, as set by the Court.
 6
            2.      The last day to file the Joint or Separate Case Management Statement, file the Rule
 7
     26(f) Report, and exchange initial disclosures shall be one week prior to the conference.
 8

 9
            IT IS SO ORDERED.
10

11   Dated: October 26, 2018
                                                             THE HONORABLE JON S. TIGAR
12                                                           Judge, United States District Court
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
      STIP. AND [PROPOSED] ORDER RE CMC                      3                     n:\govlit\li2017\171438\01313421.docx
      CASE NO. C17-02161 JST
